UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-156091 Jedediah Resources Corp. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 – 111, 5th Ave., S.W., Suite 304 Calgary, Alberta, Canada T2P 3Y6 (Address of principal executive offices) (403) 481-9504 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] [ ] Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 13,273,000 common shares as of February 4, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited consolidated financial statements included in this Form 10-Q are as follows: F-1 Unaudited Consolidated Balance Sheets as of December 31, 2009 and September 30, 2009; F-2 Unaudited Consolidated Statements of Operations and Comprehensive Loss for the three months ended December 31, 2009 and period from July 21, 2008 (Inception) to December 31, 2009; F-3 Unaudited Consolidated Statements of Cash Flows for the three months ended December 31, 2009 and period from July 21, 2008 (Inception) to December 31, 2009; F-4 Unaudited Consolidated Statement of Stockholders’ Equity (Deficiency) for period from July 21, 2008 (Inception) to December 31, 2009; F-5 Notes to Unaudited Consolidated Financial Statements; These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended December 31, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents JEDEDIAH RESOURCES CORP. (An Exploration Stage Company) IMTERIM CONSOLIDATED BALANCE SHEETS December 31, 2009 and September 30, 2009 (Stated in US Dollars) (Unaudited) December 31 September 30 ASSET Current Cash $ $ LIABILITY Current Accounts payable and accrued liabilities – Note 5 $ $ Promissory note payable – Note 6 - $ $ STOCKHOLDERS’ EQUITY (DEFICIENCY) Preferred stock, $0.001 par value 10,000,000 shares authorized, none outstanding Common stock, $0.001 par value – Note 7 90,000,000 shares authorized 9,940,000 shares issued Additional paid in capital Deficit accumulated during the exploration stage $ $ Nature of Operations and Ability to Continue as a Going Concern – Note 2 Commitments – Notes 6 and 8 Subsequent Events – Note 9 SEE ACCOMPANYING NOTES F-1 Table of ContentsJEDEDIAH RESOURCES CORP. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS for the three months ended December 31, 2009 and 2008, and the period July 21, 2008 (Date of Inception) to December 31, 2009 (Stated in US Dollars) (Unaudited) Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 (Cumulative)
